         Case 2:20-cv-03619-PSG-E Document 55 Filed 06/09/21 Page 1 of 2 Page ID #:1037




           1     GIBBON,DUNN & CRUTCHER LLP
                 THEODORE J. BOUTROUS JR., SBN 132099
          2          tboutrous(a~ ibsondunn.com
                 RICHARD J. D~REN,SBN 124666                                       FILED
           3         rdoren(a~gibsondunn.com                            CLERK, U.S. DISTRICT COURT
                 DEBORAH L. STEIN,SBN 224570
           4         dstein gibsondunn.com
                 333 South rand Avenue                                      ,11 1 -9 2021
           5     Los Angeles, CA 90071-3197
                 Tel.: 213.229.7000                                    CENTRA   I   RICT OF CALIFORNIA
          6      Fac.: 213.229.7520                                    BY                      DEPUTY
                                                                        l ~u ~       ~4-
           7     ROBINSON &COLE LLP
                 STEPHEN E. GOLDMAN (admitted pro hac vice)                         1 ~.►~               '~
           8          sgoldman~arc.com
                 WYSTAN M. ACKERMAN (admitted pro hac vice)
           9          wackerman@rc.com
                 280 Trumbull Street
         10      Hartford, CT 06103
                 Tel.: 860.275.8200
         11      Fac.: 860.275.8299
         12      Attorneys for Plaintiff Travelers Casualty
                 Insurance Company of America
         13
          14                              UNITED STATES DISTRICT COURT
          15                             CENTRAL DISTRICT OF CALIFORNIA

          16
            TRAVELERS CASUALTY                                CASE NO.2:20-cv-03619-PSG-E
         17 INSURANCE COMPANY OF
             AMERICA,
         18                                                   [P       ~ D] JUDGMENT
                         Plaintiff,
         19                                                   Judge:   Philip S. Gutierrez
                 v.
         20
            GERAGOS & GERAGOS, A
         21 PROFESSIONAL CORPORATION,
         22              Defendant.
         23      GERAGOS & GERAGOS, A
                 PROFESSIONAL CORPORATION,
         24
                                       Counter-Claimant,
         25
            TRAVELERS CASUALTY
         26 INSURANCE COMPANY OF
            AMERICA; ERIC GARCETTI,
         27
                          Counter-Defendants.
         28

Gibson, Dunn 8
Crutcher LLP     [Proposed] Judgment                                                      2:20-cv-03619-PSG-E
          Case 2:20-cv-03619-PSG-E Document 55 Filed 06/09/21 Page 2 of 2 Page ID #:1038
          C    2:20-cv-03619-PSG-E Document 54-1 Filed 06/08/21 Page 2 of 2 Page ID #:1036


            1                 Pursuant to the Court's April 27, 2021 order granting Plaintiff and Counter-
            2         Defendant Travelers Casualty Insurance Company of America's motion for judgment
            3         on the pleadings, and the Court's October 19, 2020 order granting with prejudice
            4         Travelers Casualty Insurance Company's motion to dismiss Geragos & Geragos,
            5 ,~ APC's counterclaim pursuant to Federal Rule of Civil Procedure 12(bl(61,
            6'                It is hereby ORDERED,ADJUDGED,and DECREED as follows:
            7                 1. Plaintiff and Counter-Defendant Travelers Casualty Insurance Company of
            8         America shall have JUDGMENT in its favor on the Complaint and the Counterclaim.
            9                 2. Defendant and Counter-Claimant Geragos & Geragos, APC shall take
          10          nothing
          11                  IT IS SO ORDERED.
          12
          13
          14          Dated:                ~ /5    ,2021
          15                                                  By:        i
          16                                                  Chief United States District Judge
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &   II
Crotchet LLP
                      [Proposed] Judgment                           1                          2:20-cv-03619-PSG-E
